Bach, J.
—The appeal in this case is taken by the Territory. No brief has been filed by either party, and the attorney-general has stated in open court that he finds no merit in the appeal. In view of the tact that an opinion or decision rendered in this court upon such conditions would scarcely be considered of any value as a precedent, even within our own jurisdiction, the judgment will be affirmed without any further reason assigned therefor.
The judgment is affirmed.

Judgment affirmed.

De Wolfe, J., and Liddell, J., concur.